Citation Nr: 0332535	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a low back 
condition.  The RO subsequently conceded that new and 
material evidence had been received via the July 2001 
Statement of the Case (SOC).

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in February 2001.


FINDINGS OF FACT

1.  The Board issued a decision in February 2000 that denied 
service connection for a lumbar spine disorder.

2.  Additional evidence submitted since February 2000 bears 
directly and substantially upon the specific matter under 
consideration and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 




CONCLUSIONS OF LAW

1.  The February 2000 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West Supp. 2002); 38 C.F.R. § 20.1100 (1999); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  Evidence submitted subsequent to the February 2000 Board 
decision regarding service connection for a lumbar spine 
disorder is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a lumbar spine disorder.  Service connection 
has been previously denied for this disability.  A 
determination of whether new and material evidence has been 
received is a jurisdictional requirement.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1105 
(2001).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
Supp. 2002).  Specifically, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

Service connection for a lumbar spine disorder was denied via 
a February 2000 Board decision as there was no evidence of 
record that indicated that the veteran's current lumbar 
disability was linked to an in-service injury or disease.  
Decisions of the Board are final and, as such, a final 
determination has been reached regarding this issue.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  The veteran initiated his current claim in September 
2000.  In the course of this appeal, the veteran submitted a 
June 2001 letter from a private physician that indicates that 
the veteran's original injury in 1964 as likely as not led to 
some degree of radiculopathy.
 
At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

The Board finds that this information contained in June 2001 
letter from a private physician is new and material as the 
evidence indicates that the veteran has a current lumbar 
spine disorder that is possibly related to the veteran's 
active duty.  Accordingly, evidence submitted subsequent to 
the February 2000 Board decision is sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder as it presents evidence that bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  
Additionally, the new evidence, in connection with evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  Accordingly, the issue of entitlement to 
service connection for a lumbar spine disorder is reopened, 
and to that extent the veteran's appeal succeeds.

Finally, the Board notes that the file shows that through 
correspondence and the rating decision, , the veteran had 
been informed of the evidence necessary to reopen his 
previously and finally denied claim.  As the jurisdictional 
issue of whether new and material evidence had been received 
was resolved in the veteran's favor, the veteran has not been 
prejudiced by any due process concerns that have not been 
completed regarding this particular portion of his claim.  
See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for a lumbar spine disorder 
has been received.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for a lumbar spine disorder has 
been reopened.  When new and material evidence has been 
submitted, the merits of the underlying claim is addressed, 
based on the entire evidence of record.  See Manio v. 
Derwinski, 1 Vet. App 145 (1991).

In the instant case, the veteran submitted an August 2003 
medical memorandum from a private physician.  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, 
the Board is remanding this matter so that veteran's claims 
folder may be reviewed by the RO.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his service 
connection claim.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
veteran's claim in light of the actions 
taken and all evidence received since the 
July 2001 SOC.  If the claim remains 
denied, the RO should issue a 
Supplemental SOC (SSOC) to the veteran 
and his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
July 2001, to include a summary of the 
evidence and discussion of all pertinent 
regulations including 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



